Citation Nr: 1028087	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-19 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to an increased initial rating for a left knee 
disability, rated 0 percent prior to January 16, 2006, and as 10 
percent disabling as of March 1, 2006.

2.  Entitlement to an increased initial rating for left knee 
instability, rated as 20 percent disabling as of January 30, 
2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and assigned a 0 percent rating for a left knee disability, 
effective May 24, 2005.  An August 2009 rating decision assigned 
a temporary 100 percent disability rating from January 16, 2006, 
to March 1, 2006, for the Veteran's left knee disability due to 
surgery for a ruptured patella tendon that required 
convalescence.  A 10 percent disability rating was assigned for 
the left knee disability, effective March 1, 2006.  A separate 20 
percent disability rating was also assigned for left knee 
instability, effective January 30, 2009.  The Veteran testified 
before the Board in April 2010.    

The issues of entitlement to a compensable rating for a 
low back disability, entitlement to a compensable rating 
for a right shoulder disability, and entitlement to an 
annual clothing allowance have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Additional development is needed prior to further disposition of 
the claim.  

The Veteran was last afforded a VA examination for his left knee 
disability in January 2009.  When available evidence is too old 
for an adequate evaluation of the Veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
Veteran's last examination is not unduly remote, he has asserted 
that his disability has worsened since the last examination.  
Specifically, he alleges that his left knee pain has worsened and 
that he was to receive nerve block surgery for his knee in the 
near future.  He also reports that his left knee instability has 
worsened and that although he wears a knee brace, his knee still 
gave out often when he is walking.

Because there may have been significant changes in the Veteran's 
condition, the Board finds that a new examination of the joints 
is needed to fully and fairly evaluate the Veteran's claim for an 
increased initial rating.  Allday v. Brown, 7 Vet. App. 517 
(1995) (where the record does not adequately reveal current state 
of disability, fulfillment of duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since previous examination); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board also finds 
that updated VA medical records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA medical 
records since April 2010.

2.  Schedule the Veteran for a joints 
examination to determine the current 
severity of his service-connected left 
knee disability and instability.  
Specifically, the examiner should note any 
limitation of motion, to include 
limitation of flexion and extension.  The 
examiner should state whether or not the 
Veteran's left knee instability is severe.  
The examiner should state whether the 
Veteran has any dislocated semilunar 
cartilage with frequent episodes of 
locking, pain, and effusion into the left 
knee joint.  The claims folder should be 
reviewed by the examiner and the 
examination report should note that 
review.  The examiner should also state 
whether there is pain on motion, excess 
motion, fatigability, incoordination, that 
results in additional disability.

3.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

